Citation Nr: 1537946	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 3, 2013, and in excess of 50 percent after that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Los Angeles, California Regional Office (RO) that granted service connection and assigned a 30 percent rating for posttraumatic stress disorder (PTSD).  A July 2013 rating decision increased the rating to 50 percent disabling effective June 3, 2013.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2015, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 12, 2003, when service connection became effective, until August 27, 2007, the Veteran's psychiatric disability had been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with reduced reliability and productivity.  

2.  The medical evidence of record shows that from August 28, 2007, the Veteran's psychiatric disability was manifest by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  From December 2003, when service connection became effective, until August 27, 2007, the criteria for an initial rating of 50 percent, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  From August 28, 2007, the criteria for an increased rating of 70 percent, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2004 and March 2006, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, the evidence that should be submitted if there was no desire for VA to obtain such evidence, and notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in June 2011 and March 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and for intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  



Prior to August 28, 2007

A November 2003 evaluation notes the Veteran's symptoms as sleep disturbance with dreams of service, vigilance and fear, acute depression, and a fearful and isolated existence.  The Veteran also reported that he was active in Alcoholics Anonymous (AA).  In a December 2003 statement from T.H., the Veteran was described as being in a state of quiet fear, depression, and/or anger much of the time, also a worrier, hypervigilant and hyper alert, sitting with his back against the wall, having few friends, self-isolating, and attending a lot of AA meetings.  T.H. stated that although he believed the Veteran trusted him, he was often angry, critical, and untrusting of others.  A March 2004 assessment noted that the Veteran liked to swim, hike, and attend AA meetings in his leisure time.  An April 2005 treatment note reflects that the Veteran reported anxiety, insomnia, depression, intrusive memories of service, and loss of enjoyment from past hobbies.  His affect was sad, however he had no suicidal or homicidal ideation.  

According to the medical and lay evidence of record, prior to August 28, 2007, the Veteran's GAF was between 31 and 50 which is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  During this time frame the Veteran's psychological symptoms consisted primarily of sleep disturbance, hypervigilance, depression (acute), excessive worry, panic attacks more than once a week, impaired concentration, and difficulty in establishing and maintaining effective work and social relationships, but reportedly having a few friends, and some social isolation.  Thus a 50 percent rating, but not higher, is warranted for this time period.

From August 28, 2007

However, an August 28, 2007, statement from Dr. F. stated the Veteran's symptoms consisted of memory loss, loss of interest in hobbies, social isolation, impaired concentration, hypervigilance, difficulty holding a job, contacts through AA but no close friends, depressed mood, irritability and outbursts of anger sometimes to the point of physical altercations, relationship problems (2 failed marriages), and neglect of personal hygiene (friends remind him to shower or change clothes about every 3 months).  The Veteran reported that before bed he checks all the windows and doors and then rechecks them each time he awakens during the night.  The examiner also indicated that in 1984, before starting AA, the Veteran was suicidal and attempted to take his own life with natural gas.  

A June 2011 VA psychological examination reflected that the Veteran reported sleep impairment, fearfulness, hypervigilance, irritability and outbursts of anger, and self-isolation, preferring to be indoors instead of around people.  His symptoms were noted to be episodic and fluctuating.  The examiner noted the Veteran does not have a history of violent behavior or a history of suicide attempts.  The Veteran reported that since he developed his mental condition he feels jittery and unsure of himself, and feels generally uncomfortable with people who are not Veterans.  The examiner described the Veteran's psychiatric impairment as mild or transient and stated his symptoms caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner assigned a GAF of 71, with moderate mental symptoms and impairment.  The examiner stated that the Veteran had no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD, but then reported that the effect of the Veteran's PTSD symptoms on his employment and overall quality of life include difficulty focusing and spending a great deal of time thinking about the war.  The examiner went on to state that based on the examination, the Veteran needed to seek follow-up treatment and would greatly benefit from both individual and group therapy to gain a sense of community and normalization.  

A June 2013 Disability Benefits Questionnaire (DBQ) that was completed by the Veteran's treating physician, Dr. F., reported the Veteran's symptoms as anxiety, depressed mood, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, and neglect of personal appearance and hygiene.  A GAF was assigned of 41-50 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends and unable to keep a job).  

A March 2015 VA psychological examination reflected that the Veteran's history reflected that he had two failed marriages, no current romantic relationship, and that he was socially isolated except for AA meetings.  His occupational history revealed poor occupational adaptation to any jobs where he had to deal w/supervisors, co-workers or immediate customers.  His longest occupational success was noted as his job as a screen writer in the 1960's and 1970's as it required little interaction with other people.  It was also noted that the Veteran required a very high dose of bupropion (450 mg daily) to control his symptoms of depression, anxiety, and short temper.  The Veteran reported chronic neglect of his personal hygiene.  He stated that periodically his friends must remind him to shower and/or change his clothes.  In fact, in 2014 he was banned from his favorite breakfast place because of customer complaints regarding his body odor.  Similar complaints were made at his AA meetings.  The Veteran also reported hypervigilance.  The examiner reported the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including in a work or a work like setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability, spatial disorientation, and neglect of personal appearance and hygiene.

At the July 2015 Board hearing, the Veteran testified that although he has not been suicidal since the one instance in 1984, he does have suicidal ideation.  The Veteran also reported on his neglect of personal hygiene and being banned from his favorite breakfast place.  He stated that he works with returning Vets from the Middle East as a volunteer at the Wadsworth Medical Center.  He stated that he finds this work very fulfilling, and keeps him from thinking dark thoughts.  

From August 28, 2007, the evidence indicates that the Veteran's GAF was consistently between the ranges of 46-50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in his social, occupational, or school functioning (e.g., no friends and unable to keep a job).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas for the entire period from August 28, 2007, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, his psychiatric disability was manifested by suicidal ideation, frequent bouts of irritability and outbursts of anger, social impairment in family relations, chronic sleep impairment, intrusive thoughts, impaired concentration, hypervigilance, generalized anxiety, trust issues and rocky personal relationships, mild memory loss, depression, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability, spatial disorientation, neglect of personal appearance and hygiene, and withdrawn and isolative features.  

A higher rating of 100 percent is not warranted as the Veteran's symptoms do not indicate the enumerated symptoms for this level of disability or symptoms of such frequency, severity and duration that they equate to total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, while the Veteran has raised a claim of unemployability due to his PTSD, the Board finds that there is insufficient evidence to conclude that he was totally impaired from both a social and occupational standpoint at any point during the time frame on appeal because of his PTSD.  The Board would like to point out that since there is insufficient evidence to conclude that the Veteran is totally socially impaired (at the July 2015 Board hearing, the Veteran testified that he was involved in volunteer work), the issue of TDIU is not found to be inextricably intertwined with the increased rating claim.  The Board therefore finds that it need not defer consideration of the increased rating claim while it pursues additional development of the TDIU claim.  

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015) and has concluded that referral is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a psychiatric disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

An initial disability rating of 50 percent, but not higher, for PTSD prior to August 28, 2007, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

From August 28, 2007, a rating of 70 percent, but not higher for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the record has raised a claim for a TDIU rating.  At the June 2011 VA examination, the examiner stated the Veteran's symptoms caused occupational and social impairment with decrease in work efficiency and occupational tasks, and the effect of the Veteran's PTSD symptoms on his employment and overall quality of life include difficulty focusing and spending a great deal of time thinking about the war.  Additionally, at the March 2015 VA examination, the examiner stated that the Veteran's occupational history was noted as poor occupational adaptation to any jobs where he had to deal w/supervisors, co-workers or immediate customers.  His longest occupational success was noted as his job as a screen writer in the 1960's and 1970's as it required little interaction with other people.  The Board therefore finds that a claim for TDIU has been raised by the record as is part of the increased rating claim.  

The RO has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated. 

Also, any VA medical records that are not already of record should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim and information concerning the assignment of disability ratings and effective dates.

2.  Obtain and associate with the record all identified outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, adjudicate the issue of TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


